t c memo united_states tax_court ronald w stewart petitioner v commissioner of internal revenue respondent docket no filed date ronald w stewart pro_se john r gilbert for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies and additions to tax in petitioner's federal_income_tax as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number subsequent to the filing of his petition petitioner filed delinquent federal_income_tax returns for each of the years through inclusive each of petitioner's returns was due on or before april following the close of the calendar_year sec_6072 the returns for each of the years through inclusive claim credit for tax withheld from petitioner's wages and claim an overpayment_of_tax for those respective return years respondent accepted each of the returns as filed asa consequence of respondent's accepting the returns for through assessing the tax reported on the returns and other concessions petitioner overpaid tax for the years and in respondent's post trial memorandum he concedes an overpayment of dollar_figure for the amount of the overpayment dollar_figure is the sum of a dollar_figure overpayment from and the dollar_figure overpayment that petitioner claimed on his return the issues for decision are whether petitioner's overpayments of tax for the taxable years and are either partially or fully time barred under sec_6511 and sec_6512 and whether petitioner is liable for an addition_to_tax under sec_6651 for the taxable_year ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in laurel springs new jersey at the time of filing his petition and amended petition with this court after filing his petition in this case petitioner filed delinquent federal_income_tax returns for each of the years in issue the returns for and are dated date date date and date respectively no requests for extensions of time to file were requested or granted petitioner's and tax returns claim capital_loss_carryover deductions emanating from a nonbusiness_bad_debt incurred in the capital_loss carryovers claimed in and are dollar_figure and dollar_figure respectively petitioner's tax_return for the year does not claim any capital_loss carryforward petitioner's tax returns show tax_liabilities in the following amounts years amount dollar_figure dollar_figure dollar_figure petitioner had taxes withheld from his wages for each of the years in issue the amounts withheld for the years through are as follows all amounts have been rounded to the nearest dollar years amount withheld dollar_figure dollar_figure dollar_figure respondent issued notices of deficiency for the years and on date and for the year on date opinion our jurisdiction to determine an overpayment and order a refund is provided in sec_6512 the supreme court has sec_6512 provides in relevant part jurisdiction to determine --except as provided by paragraph and by sec_7463 if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year in respect of which the secretary determined the deficiency or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer limit on amount of credit or refund ---no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or c within the period which would be applicable under sec_6511 c or d in respect of continued recently interpreted this provision in 516_us_235 the court stated the analysis dictated by sec_6512 b b is not elegant but it is straightforward all that matters for the proper application of sec_6512 b b is that the claim contemplated in that section be treated as the only mechanism for determining whether a taxpayer can recover a refund sec_6512 b b defines the look-back period that applies in tax_court by incorporating the look-back provisions from sec_6511 and directs the tax_court to determine the applicable_period by inquiring into the timeliness of a hypothetical claim_for_refund filed on the date of the mailing of the notice_of_deficiency to this end sec_6512 b directs the tax court's attention to sec_6511 which in turn instructs the court to apply either a 3-year or a year look-back period see sec_6511 a and b incorporating by reference sec_6511 to decide which of these look-back periods to apply the tax_court must consult the filing provisions of sec_6511 and ask whether the claim described by sec_6512 b b --a claim filed on the date of the mailing of the notice_of_deficiency ---would be filed within years from the time the return was filed see sec_6511 a incorporating by reference sec_6511 if a claim filed on the date of the mailing of the notice_of_deficiency would be filed within that 3-year period then the look-back continued any claim_for_refund filed within the applicable_period specified in sec_6511 and before the date of the mailing of the notice of deficiency-- which had not been disallowed before that date which had been disallowed before that date and in respect of which a timely suit_for_refund could have been commenced as of that date or in respect of which a suit_for_refund had been commenced before that date and within the period specified in sec_6532 period is also three years and the tax_court has jurisdiction to award a refund of any taxes paid within three years prior to the date of the mailing of the notice_of_deficiency sec_6511 a and b b if the claim would not be filed within that 3-year period then the period for awarding a refund is only two years sec_6511 b and b b in this case we must determine which of these two look-back periods to apply when the taxpayer fails to file a tax_return when it is due and the commissioner mails the taxpayer a notice_of_deficiency before the taxpayer gets around to filing a late return we think the proper application of sec_6512 b b requires that a 2-year look-back period be applied commissioner v lundy supra pincite in petitioner had tax withheld from his wages in the total amount of dollar_figure this amount is deemed to have been paid on date sec_6513 respondent has conceded that petitioner's tax_liability is dollar_figure the amount shown by petitioner on his return this results in an overpayment of dollar_figure most of this overpayment dollar_figure is time barred because the date on which the notice_of_deficiency was mailed the hypothetical claim_for_refund is more than years from the date date the tax was deemed paid sec_6511 b a commissioner v lundy supra 5_f3d_195 7th cir affg 98_tc_661 99_tc_475 affd without published opinion 23_f3d_406 6th cir the portion of the claim attributable to a capital_loss carryforward is not so limited the amount of carryforward claimed in petitioner's return was dollar_figure the statute_of_limitations on a capital_loss carryforward arising from a bad_debt deduction is years sec_6511 petitioner was in the percent marginal tax_bracket in the maximum portion of an overpayment attributable to the capital_loss carryforward dollar_figure would be dollar_figure consequently we hold that petitioner is entitled to a refund for in the amount of dollar_figure for respondent concedes that petitioner's tax_liability is dollar_figure as shown by petitioner on his delinguent return and that petitioner had tax withheld from his wages in the total amount of dollar_figure this results in an overpayment of dollar_figure none of this amount is claimed to be related to a capital_loss carryforward for the reasons stated above the tax withheld is deemed to have been paid on date and the hypothetical claim_for_refund was made on date the hypothetical claim_for_refund having been made more than years from the date the tax was deemed paid is time barred by virtue of sec_6511 b and commissioner v lundy supra galuska v commissioner supra allen v commissioner supra the amount of the overpayment attributable to the capital_loss carryforward is the product of the full amount of the loss carryforward times petitioner's marginal_rate ie dollar_figure x dollar_figure dollar_figure respondent agrees that petitioner is entitled to an overpayment of dollar_figure for for respondent concedes petitioner's tax_liability is dollar_figure the amount shown by petitioner on his return for that year the parties agree that the total amount petitioner had withheld from his wages was dollar_figure petitioner's income_tax deficiency for is dollar_figure respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a timely return for generally individual income_tax returns must be filed on or before the 15th day of april following the close of the calendar_year sec_6072 sec_6651 provides for an addition_to_tax for failure_to_file a timely return the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect rule a 469_us_241 petitioner presented no evidence as to the cause for the late filing in the absence of a satisfactory explanation for the failure_to_file a timely return we cannot conclude that the failure was due toa reasonable_cause consequently we uphold respondent's determination that petitioner is liable for an addition_to_tax for the taxable_year pursuant to sec_6651 to reflect the foregoing decision will be entered under rule
